       Case 3:21-cr-01636-JLS Document 51 Filed 08/11/21 PageID.137 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                            SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                   )     Case No.: 21-CR-1636-JLS
                                                 )
10               Plaintiff,                      )
                                                       ORDER AND JUDGMENT
11                                               )
           v.                                    )     GRANTING THE MOTION TO
12                                               )     DISMISS THE INFORMATION
     ERICA GONZALES (2),                         )     WITHOUT PREJUDICE AS TO
13   MELISSA CONTRERAS (3),                      )     DEFENDANTS ERICA GONZALES
                                                 )     AND MELISSA CONTRERAS
14               Defendants.                     )
15                                               )
                                                 )
16
17         Based on the United States’ motion to dismiss the information without prejudice as
18   to Defendants Erica Gonzales and Melissa Contreras, and in furtherance of the interests of
19   justice, the Court hereby GRANTS the motion and dismisses the information without
20   prejudice as to Defendants Erica Gonzales and Melissa Contreras. The Court exonerates
21   bond as to Defendants Erica Gonzales and Melissa Contreras.
22         IT IS SO ORDERED.
23   Dated: August 11, 2021

24
25
26
27
28
                                                 -1-
